     Case 3:20-cv-03678-MCR-EMT Document 30 Filed 02/15/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA, ex
rel. ROBERT V. SMITH,

      Qui Tam Plaintiff,

v.                                         CASE NO. 3:20-cv-03678/MCR/EMT

JAY A. ODOM; OKALOOSA
COUNTY, BOARD OF COUNTY
COMMISSIONERS,

      Defendants.
                                     /

  OKALOOSA COUNTY BOARD OF COUNTY COMMISSIONERS’
 NOTICE OF ADOPTING AND JOINING MOTION TO DISMISS AND
MEMORANDUM IN SUPPORT FILED BY DEFENDANT, JAY A. ODOM

      PLEASE TAKE NOTICE that Defendant, Okaloosa County, Board of County

Commissioners (“County”), in response to Relator Robert V. Smith’s (“Relator”)

Complaint, hereby adopts and joins in the Motion to Dismiss and Memorandum in

Support of Dismissal filed by Defendant, Jay A. Odom (“Odom”) pursuant to Fed.

R. Civ. P. 12(b)(1) and 12(b)(6), Docket Entries [D.E.] 24 and 25.

      On February 26, 2020, Relator filed a Complaint alleging that Defendants

Odom and the County violated the False Claims Act, 31 U.S.C. §§3729, et seq.,

(“FCA”) and the Florida False Claims Act, Fla. Stat. §§68.081, et seq. (“Florida
     Case 3:20-cv-03678-MCR-EMT Document 30 Filed 02/15/21 Page 2 of 5




FCA”). The allegations in the Complaint are made against both Odom and the

County and are based on the same set of facts. As such, the arguments raised in

Odom’s Motion to Dismiss and Memorandum of Law in Support of Dismissal apply

equally to the County.

      For the reasons stated in Odom’s Motion to Dismiss and Memorandum of

Law in Support of Dismissal [D.E. 24 – 25], the County respectfully moves this

court to dismiss Relator’s Complaint.



                                            Respectfully submitted,


                                            s/ Lynn M. Hoshihara
                                            GREGORY T. STEWART
                                            Florida Bar No. 203718
                                            LYNN M. HOSHIHARA
                                            Florida Bar No. 41194
                                            KERRY A. PARSONS
                                            Florida Bar No. 91919
                                            Nabors, Giblin & Nickerson, P.A.
                                            1500 Mahan Drive, Suite 200
                                            Tallahassee, Florida 32308
                                            (850) 224-4070
                                            (850) 224-4073 (Facsimile)
                                            gstewart@ngnlaw.com
                                            lhoshihara@ngnlaw.com
                                            kparsons@ngnlaw.com
                                            legal-admin@ngnlaw.com

                                            COUNSEL FOR DEFENDANT
                                            OKALOOSA COUNTY, BOARD
                                            OF COUNTY COMMISSONERS
                                        2
     Case 3:20-cv-03678-MCR-EMT Document 30 Filed 02/15/21 Page 3 of 5




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 15th day of February 2021, I electronically

filed the foregoing document with the Clerk of Court using the CM/ECF system. I

also certify that the foregoing document is being served this date on all counsel of

record via transmission of Notices of Electronic Filing generated by the CM/ECF

system to the following counsel of record:

      DAVID M. SOBOTKIN, ESQUIRE
      Trial Attorney
      U.S. Department of Justice
      Civil Division, Fraud Section
      Post Office Box 261
      Ben Franklin Station
      Washington, D.C. 20044
      (202) 353-1291
      David.m.sobotkin@usdoj.gov
      ATTORNEY FOR PLAINTIFF
      UNITED STATES OF AMERICA

      AMELIA HALLENBERG BEARD, ESQUIRE
      Clark Partington
      1414 County Hwy 283 South, Suite B
      Santa Rosa Beach, Florida 32459
      (850) 269-8860
      abeard@clarkpartington.com
      COUNSEL FOR PLAINTIFF
      ROBERT V. SMITH




                                         3
Case 3:20-cv-03678-MCR-EMT Document 30 Filed 02/15/21 Page 4 of 5




ELIZABETH C. BILLHIMER, ESQUIRE
Clark Partington
4100 Legendary Drive, Suite 200
Destin, Florida 32541
(850) 650-3304
(850) 650-3305 Facsimile
ebillhimer@clarkpartington.com
wlemon@clarkpartington.com
COUNSEL FOR PLAINTIFF
ROBERT V. SMITH

MICHAEL JAMES SCHOFIELD, ESQUIRE
Clark Partington
Post Office Box 13010
Pensacola, Florida 32591
(850) 434-9200
(850) 432-7340 Facsimile
mschofield@cphlaw.com
COUNSEL FOR PLAINTIFF
ROBERT V. SMITH

A. BENJAMIN GORDON, III, ESQUIRE
AnchorsGordon, P.A.
2113 Lewis Turner Blvd., Suite 100
Fort Walton Beach, FL 32547
(850) 863-1974
(850) 863-1591 Facsimile
bgordon@anchorsgordon.com
COUNSEL FOR DEFENDANT
JAY A. ODOM




                               4
Case 3:20-cv-03678-MCR-EMT Document 30 Filed 02/15/21 Page 5 of 5




PETER J. KIRSCH, ESQUIRE
NATHANIEL H. HUNT, ESQUIRE
SARAH WILBANKS, ESQUIRE
Kaplan Kirsch & Rockwell, LLP
1675 Broadway, Suite 2300
Denver, CO 80202
(303) 825-7000
(303) 825-7005 Facsimile
pkirsch@kaplankirsch.com
nhunt@kaplankirsch.com
swilbanks@kaplankirsch.com
CO-COUNSEL FOR DEFENDANT
JAY A. ODOM



                                   s/ Lynn M. Hoshihara
                                   LYNN M. HOSHIHARA




                               5
